Knowlton, J.
The appellant made contracts in writing with the city of Boston to light and extinguish and keep clean and in good condition and repair, all naphtha street lamps used by said city for lighting its streets and places, and to renew mantles as often as necessary to maintain a proper light therefrom, and also to have charge of the gas lanterns used for lighting the streets, and to place Welsbach boulevard lanterns oh posts designated, and to furnish gas for all gas lanterns, and keep them burning the prescribed number of hours, to keep all the lanterns clean and in good repair and condition, and to do certain other things in the performance of these contracts for lighting the streets.
The only question argued by the city is whether the naphtha lamps and fire alarm lanterns owned by the appellant and used by it in the performance of these contracts, are “ personal property . . . leased for profit ” within the meaning of these words in the St. 1889, c. 446. R. L. c. 12, § 23, cl. 2.
We are of opinion that they are not. They were not leased to the city of Boston in any proper sense. They were used in the appellant’s business, and were owned and controlled by it in *213the performance of its contracts, and these contracts required that the articles should be kept in use for the benefit of the city, but the city did not hold them as a lessee. The contracts under -which the appellant used them were, in their principal parts, contracts to render service, and the furnishing of gas and the furnishing and using of these lamps and other articles were only parts of an important general undertaking whose object was to secure for the inhabitants of the city of Boston well lighted streets. Without dealing further with the details of the contracts, we are of opinion that the ruling of the judge of the Superior Court was correct.

Judgment for the appellant.